            Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 1 of 37



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) ELLIOT D. WERNER,

                            Plaintiff,

vs.                                             Case No. CIV-19-59-D

(1) 3M COMPANY,

                            Defendant.


                               ORIGINAL COMPLAINT

      PLAINTIFF Elliot D. Werner (“Plaintiff”), by and through the undersigned

counsel, brings this Complaint seeking judgment against Defendant 3M COMPANY;

(hereinafter referred to as “Defendant,” “3M,” or “3M/Aearo”) for personal injuries

incurred while in training and/or on active military duty, resulting from Defendant’s

defective and unreasonably dangerous product, the Dual-ended Combat ArmsTM earplugs

(Version 2 CAEv.2) (“Dual-ended Combat ArmsTM earplugs”). At all times relevant

hereto, the Dual-ended Combat ArmsTM earplugs were manufactured, designed,

formulated, tested, packaged, labeled, produced, created, made, constructed, assembled,

marketed, advertised, promoted, distributed, and sold by Defendant.

                                  I.     INTRODUCTION

       1.      Plaintiff, a United States Army Sergeant First Class, brings this suit to

recover damages arising from personal injuries sustained while in training and/or on

active military duty domestically and abroad. Plaintiff used Defendant’s dangerously

defective Dual-ended Combat ArmsTM earplugs during training and combat exercises.

                                         Page 1 of 37
             Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 2 of 37



Defendant sold the Dual-ended Combat ArmsTM earplugs to the U.S. military for more

than a decade without the military and/or Plaintiff having any knowledge of the defect(s)

and failed to adequately warn the military and/or Plaintiff of the defect(s). Defendant’s

Dual-ended Combat ArmsTM earplugs were standard issue in certain branches of the

military (including Plaintiff’s) between at least 2003 to at least 2015. Thus, Defendant’s

Dual-ended Combat ArmsTM earplugs have likely caused thousands, if not millions, of

soldiers to suffer significant hearing loss, tinnitus, and additional injuries related to

hearing loss, including but not limited to pain and suffering and loss of the pleasures of

life.

                     II.   PARTIES, JURISDICTION, AND VENUE

        2.      Plaintiff, a U.S. Army Sergeant First Class, is a citizen and resident of

Hawaii.

        3.      Defendant is a corporation organized and existing under the laws of the

state of Delaware with its principal place of business in St. Paul, Minnesota. Among

other things, Defendant is in the business of designing, manufacturing, and selling worker

safety products, including hearing protectors and respirators. Defendant has a dominant

market share in virtually every safety product market, including hearing protection.

Defendant is one of the largest companies in the country.

        4.      The Court has subject matter jurisdiction pursuant 28 U.S.C. § 1332(a)(1).

The amount in controversy exceeds the sum or value of $75,000.00, exclusive of interest

and costs, and Plaintiff and Defendant are citizens of different states.



                                        Page 2 of 37
             Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 3 of 37



       5.       Personal jurisdiction over Defendant is proper because it has done business

in the State of Oklahoma, has committed a tort in whole or in part in the State of

Oklahoma, has substantial and continuing contact with the State of Oklahoma, and

derives substantial revenue from goods used and consumed within the State of

Oklahoma. Defendant has provided its products, including the defective earplugs at issue,

to thousands of servicemembers residing at Oklahoma’s numerous military bases.

       6.       Plaintiff’s claims arise out of Defendant’s purposeful contacts with

Oklahoma. Plaintiff was provided and wore the defective earplugs while firing weapons

at Fort Sill in Comanche County, Oklahoma.

       7.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) as a

substantial part of the events or omissions giving rise to the claim occurred in this

District.

                           III.   FACTUAL ALLEGATIONS

        8.      Based upon information and belief, and in part upon the pleadings and

allegations as contained in United States ex rel. Moldex-Metric, Inc. v. 3M Company,

Case No. 3:16-cv-01533-DCC (D.S.C. 2016), Plaintiff states as follows:

        9.      On July 26, 2018, Defendant agreed to pay $9.1 million to resolve

allegations that it knowingly sold the Dual-ended Combat Arms™ Earplugs to the

United States military without disclosing defects that hampered the effectiveness of the

hearing protection device. See United States Department of Justice, 3M Company Agrees

to Pay $9.1 Million to Resolve Allegations That it Supplied the United States With

Defective Dual-Ended Combat Arms Earplugs (Jul. 26, 2018), available at

                                        Page 3 of 37
         Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 4 of 37



https://www.justice.gov/opa/pr/3m-company-agrees-pay-91-million-resolve-allegations-

it-supplied-united-states-defective-dual (last visited January 11, 2019).

       10.   Defendant's Dual-ended Combat Arms™ earplugs are non-linear, or

selective attenuation, earplugs which were designed to provide soldiers with two

different options for hearing attenuation depending upon how the plugs are worn. Both

sides of the dual-sided earplugs were purported to provide adequate protection for

soldier’s ears when worn.




       11.   If worn in the "closed" or "blocked" position (olive end in), the earplugs are

intended to act as a traditional earplug and block as much sound as possible.

      12.    If worn in the "open" or "unblocked" position (yellow side in user’s ear),

the earplugs are intended reduce loud impulse sounds, such as battlefield explosions

and artillery fire, while allowing the user to hear quieter noises; for example,

commands spoken by fellow soldiers and approaching enemy combatants.

      13.    Defendants’ standard fitting instructions state the wearer is to grasp the

earplug by the stem and insert it into the ear canal.




                                        Page 4 of 37
             Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 5 of 37



          14.    The design of the earplug prevents a snug fit in the ear canal of the wearer,

    an inherent defect about which there was no adequate warning.

          15.    When inserted according to Defendant’s standard fitting instructions, the

    edge of the third flange of the non-inserted end of the earplug presses against the

    wearers' ear canal and folds back to its original shape, thereby loosening the seal in

    their ear canals and providing inadequate protection.

          16.    Because the earplugs are symmetrical, the standard fitting instructions will

    result in a loosening of the seal whether either side is inserted into the ear canal.

          17.    These earplugs were originally created by a company called Aearo

    Technologies ("Aearo" or “3M/Aearo”).

          18.    Defendant 3M acquired Aearo in 2008, including Aearo’s liabilities, (and

    thus 3M is liable for Aearo’s conduct as alleged herein).

          19.    Earplugs like the Dual-ended Combat Arms™ earplugs are sold with a

    stated Noise Reduction Rating (“NRR”) 1 that should accurately reflect the

    effectiveness of hearing protection.

          20.    The military likely purchased, at a minimum, one pair of 3M's Combat

    Arms™ earplugs for each deployed soldier annually involved in certain foreign

    engagements between at least 2003 and at least 2015. See McIlwain, D. Scott et al.,


1
  Noise Reduction Rating (NRR) is a unit of measurement used to determine the effectiveness of hearing protection
devices to decrease sound exposure within a given working environment. Classified by their potential to reduce
noise in decibels (dB), a term used to categorize the power or density of sound, hearing protectors must be tested
and approved by the American National Standards (ANSI) in accordance with the Occupational Safety & Health
Administration (OSHA). The higher the NRR number associated with a hearing protector, the greater the potential
for noise reduction.


                                                 Page 5 of 37
        Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 6 of 37



Heritage of Army Audiology and the         Road Ahead: The Army Hearing Program,

AMERICAN JOURNAL OF PUBLIC HEALTH, Vol. 98 No. 12 (Dec. 2008).

      21.    3M's/Aearo's Dual-ended Combat Arms™ earplugs were sold to the

military beginning in at least late 2003 and continued to be sold directly and indirectly

by 3M to the military until at least late 2015, when Defendant discontinued the

earplugs.

      22.    The defective earplugs have not been recalled and therefore could very

well be in continued use by soldiers and others.

                                   History of Testing

                                January 2000 Testing

      23.    Employees from 3M/Aearo began testing the Dual-ended Combat Arms™

earplugs in approximately January 2000.

      24.    3M/Aearo chose to conduct the testing at its own laboratory rather than an

outside, independent laboratory.

      25.    3M/Aearo’s employees personally selected ten test subjects (some of

whom were also employees of 3M/Aearo) to test the Dual-ended Combat Arms™

earplugs.

      26.    3M/Aearo’s employees intended to test: (1) the subject's hearing without

an earplug inserted; (2) the subject's hearing with the open/unblocked (yellow) end

of the Dual- ended Combat Arms™ earplug inserted; and (3) the subject's hearing with

the closed/blocked (olive) end of the Dual- ended Combat Arms™ earplug inserted.



                                      Page 6 of 37
         Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 7 of 37



This testing was designed to provide data regarding the “NRR” of the Dual- ended

Combat Arms™ earplugs.

      27.    3M/Aero personnel monitored the results of each subject as the test was

performed and could thus stop the test if the desired NRR results were not achieved.

      28.    Eight of the ten subjects were tested using both the open and closed end of

the Dual- ended Combat Arms™ earplug.

      29.    Testing of the eight subjects suggested an average NRR of 10.9, which

was far below the adequate NRR that 3M/Aero personnel would and should have

expected for the closed end.

      30.    3M/Aero prematurely terminated the January 2000 testing of the closed

end of the Dual- ended Combat Arms™ earplug.

      31.    3M/Aero personnel determined that when the closed, olive end of the

earplug was inserted into the wearer’s ear according to standard fitting instructions, the

basal edge of the third flange of the open, yellow end would press against the wearer’s

ear and fold backwards. When the inward pressure on the earplug was released, the

yellow side flanges would return to their original shape and cause the earplug to loosen,

often imperceptible to the wearer.

      32.    The symmetrical nature of the earplug prevents a snug fit when worn

either “open” or “closed” according to the standard fitting instructions.

      33.    3M/Aero personnel determined that a snug fit requires the flanges on the

opposite, non-inserted end of the ear plug to be folded back prior to insertion.



                                       Page 7 of 37
         Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 8 of 37



      34.       3M/Aearo personnel decided not to test the closed end of the Dual- ended

Combat Arms™ earplug for two of the ten subjects because the results were well below

the intended and desired NRR.

      35.       3M/Aero completed testing of all ten subjects with the open end of the

Dual- ended Combat Arms™ earplug to obtain a facially invalid -2 NRR, which would

indicate that the closed end of the earplug actually amplified sound.

      36.       3M/Aero represented the -2 NRR as a “0” NRR which 3M/Aero has

displayed on its packaging since its launch.

      37.       3M/Aero falsely touts the “0” NRR as a benefit of the Dual- ended

Combat Arms™ earplug, by suggesting that soldiers will be able to hear their fellow

soldiers and enemies while still providing some protection. As stated however, the

“true” -2 NRR actually amplifies sound thereby exposing the wearer to harm.

                                  February 2000 Testing

       38.      Upon identifying the fit issue, 3M/Aero re-tested the olive, closed end of

the Dual- ended Combat Arms™ earplug in February 2000 using different fitting

instructions.

      39.       When testing the closed end, 3M/Aero personnel folded back the yellow

flanges on the open end of the Dual- ended Combat Arms™ earplug prior to insertion.

      40.       Using this “modified” fitting procedure, 3M/Aero achieved a “22” NRR

on the closed end of the Dual- ended Combat Arms™ earplug.




                                        Page 8 of 37
          Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 9 of 37



        41.   3M, however, never properly warned serviceman that the only potential

way to achieve this purported NRR was to modify the Dual- ended Combat Arms™

earplug by folding the yellow flanges on the opposite end.

        42.   The yellow, open end of the Dual- ended Combat Arms™ earplug was not

re-tested using the “modified” fitting procedure.

                    Defendant’s Representations and Omissions

        43.   Since 2003, 3M/Aearo has been awarded multiple Indefinite-Quantity

Contracts (“IQC”) from the U.S. military in response to Requests for Production

(“RFP”).

        44.   From 2003-2012, 3M/Aearo was the exclusive supplier of these type of

earplugs to the U.S. military.

        45.   3M/Aearo was aware of the design defects alleged herein in as early as

2000.

        46.   Accordingly, the defects of the Dual-ended Combat Arms™ earplugs were

known to Defendant many years before 3M/Aearo became the exclusive provider of the

earplugs to the U.S. military.

        47.   3M/Aearo knew at the time it bid for the initial IQC that the Dual-ended

Combat Arms™ earplugs had dangerous design defects as they would not adequately

protect the users from loud sounds and did not adequately warn of the defects or

adequately warn how to wear the earplugs.




                                      Page 9 of 37
        Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 10 of 37



      48.    3M/Aero responded to the military’s Requests for Proposal (“RFP”) with

express certifications that it complied with the Salient Characteristics of Medical

Procurement Item Description (“MPID”) of Solicitation No. SP0200-06-R-4202.

      49.    3M/Aearo knew at the time it made its certifications that the earplugs did

not comply with the MPID.

      50.    3M/Aearo knew the design defects could cause the earplugs to loosen in

the wearer's ear, imperceptibly to the wearer and even trained audiologists visually

observing a wearer, thereby permitting damaging sounds to enter the ear canal by

traveling around the outside of the earplug, while the user and/or audiologist incorrectly

believes that the earplug is working as intended.

      51.    The pertinent Salient Characteristics set forth in the MPID, which were

uniform across all RFPs, in relevant part, are as follows:

              2.1.1 Ear plugs shall be designed to provide protection from
              the impulse noises created by military firearms, while allowing
              the wearer to clearly hear normal speech and other quieter
              sounds, such as voice commands, on the battlefield.
              2.2.2. The sound attenuation of both ends of the ear plugs shall be
              tested in accordance with ANSI S3.19.

              2.4 Workmanship. The ear plugs shall be free from all
              defects that detract from their appearance or impair their
              serviceability.

              2.5 Instructions. Illustrated instructions explaining the proper use and
                  handling of the ear plugs shall be supplied with each unit.

              Solicitation No. SP0200-06-R-4202 at 41-42. Emphasis added.

      52.    The Environmental Protection Agency ("EPA") has also promulgated

regulations pursuant to the Noise Control Act, 42 U.S.C. § 4901, et seq., that govern the

                                      Page 10 of 37
        Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 11 of 37



testing and attendant labeling of hearing protective devices like the Dual-ended Combat

Arms™ earplugs. Specifically, 40 C.F.R. § 211.206-1 provides that:

             The value of sound attenuation to be used in the calculation of
             the Noise Reduction Rating must be determined according to
             the "Method for the Measurement of Real-Ear Protection of
             Hearing Protectors and Physical Attenuation of Earmuffs."
             This standard is approved as the American National Standards
             Institute Standard (ANSI-STD) S3.19- 1974.

      53.    Additionally, 40 C.F.R. § 211.204-4(e), of the EPA regulations requires

certain “supporting information” must accompany hearing protection devices sold in the

United States:

             The following minimum supporting information must
             accompany the device in a manner that insures its availability
             to the prospective user. In the case of bulk packaging and
             dispensing, such supporting information must be affixed to the
             bulk container or dispenser in the same manner as the label,
             and in a readily visible location.. Instructions as to the
             proper insertion or placement of the device. (emphasis
             added).

       54.   3M/Aearo knowingly used the deliberately flawed retest of the closed end

of the earplugs to sell Dual-ended Combat Arms™ earplugs to the military with the

representation that they possess a "22" NRR in the closed position.

       55.   Defendant includes standard instructions for "proper use" of the earplugs

in the packaging for the earplugs as required by the EPA, Noise Control Act, and the

MPID.

       56.   Defendant's standard instructions for "proper use" of its Dual-ended

Combat Arms™ earplugs do not instruct wearers to fold back the flanges of the

opposite end before inserting the plug into the ear.

                                      Page 11 of 37
          Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 12 of 37



         57.   Instead, Defendant improperly instructs wearers to simply insert the

earplugs into the ear canal.

      58.      By failing to instruct wearers of the Dual-ended Combat Arms™ earplug

to fold back the flanges on the open/unblocked end of the plug before inserting the

closed/blocked end of the plug into their ears (which is necessary to achieve the "22"

NRR), 3M/Aearo falsely overstates the amount of hearing protection provided by

the closed end of the plug.

      59.      3M's/Aearo’s packaging and marketing of such earplugs with a labeled

NRR of "22" thereby misleads the wearer and has likely caused thousands of soldiers

to suffer significant hearing loss and tinnitus in addition to exposing millions more to

the risk caused by 3M/Aearo's defective earplugs.

      60.      Despite knowing that its flawed testing involved steps to manipulate the

fit of the earplug, 3M's/Aearo's standard instructions for use of the earplugs do not

instruct, and never have instructed, the wearer to fold back the flanges on the open end

of the plug before inserting the closed end of the plug into their ears (which is

necessary to achieve the "22" NRR and avoid the defect associated with the short

stem).

      61.      3M's/Aearo's    instructions   instead   have   provided   standard   fitting

instructions for inserting the earplug on both ends which are facially inadequate.

      62.      3M/Aearo was aware prior to selling the earplugs to the military, testing

procedures and fitting instructions were unlawfully manipulated to obtain the NRRs it

wanted on both ends of the Dual-ended Combat Arms™ earplug, and 3M/Aearo

                                        Page 12 of 37
          Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 13 of 37



continued to use these inaccurate NRRs to market the earplugs to the military for more

than ten years without disclosing the design defect in the plugs.

      63.      Plaintiff reserves the right to supplement these facts after discovery.

                                 Plaintiff Elliot D. Werner

         64.   Plaintiff joined the military in January of 2005 at the age of 20.

         65.   Prior to joining the military, Plaintiff had no signs or symptoms of hearing

loss or tinnitus.

         66.   From December 2010 to June 2011, Plaintiff was deployed to the State of

Qatar.

         67.   From 2015 to 2016, Plaintiff was deployed to Afghanistan.

         68.   At the time of Plaintiff’s deployment and during his pre-deployment

training, the 3M Dual-ended Combat ArmsTM earplugs were standard issue.

         69.   The Dual-ended Combat ArmsTM earplugs were provided to Plaintiff while

Plaintiff was deployed and during his pre-deployment training.

         70.   Plaintiff wore the Dual-ended Combat ArmsTM earplugs during training

combat exercises at Fort Sill.

         71.   Specifically, Plaintiff wore the Dual-ended Combat ArmsTM earplugs while

at the firing range, in proximity to loud generating equipment, in convoy live fires, and

inside aircraft.

         72.   Plaintiff was never instructed to fold back the flanges on the opposite side

of use of the Dual-ended Combat ArmsTM earplug.



                                        Page 13 of 37
        Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 14 of 37



       73.    Plaintiff was diagnosed with hearing loss and tinnitus in approximately

2010 and was issued hearing aids at that time.

                          IV.    CAUSES OF ACTION

                                  First Cause of Action
                                Design Defect- Negligence

        74.    Plaintiff incorporates by reference all preceding paragraphs as if fully

set forth herein and further alleges as follows:

        75.    At all times relevant to this action, Defendant had a duty to

manufacture, design, formulate, test, package, label, produce, create, make,

construct, assemble, market, advertise, promote, and distribute, the Dual-ended

Combat ArmsTM with reasonable and due care for the safety and well-being of U.S.

military service men and women, including Plaintiff, who were subject to and used

the Dual-ended Combat ArmsTM earplugs during their service with the U.S. military.

        76.    Plaintiff was a foreseeable user of the Dual-ended Combat ArmsTM

earplugs and Defendant knew that the Dual-ended Combat ArmsTM earplugs would

be used by U.S. military service men and women, including Plaintiff.

       77.     The Dual-ended Combat ArmsTM earplugs are defective in that the

design of the earplug causes them to loosen in the wearer’s ear, imperceptibly to the

wearer, thereby permitting damaging sounds to enter the ear canal by traveling

around the outside of the earplug while the user incorrectly believes that the earplug

is working as intended.

        78.    When the Dual-ended Combat ArmsTM is inserted into the ear


                                       Page 14 of 37
         Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 15 of 37



according to standard fitting instructions, a proper seal is not formed with the ear

canal.

         79.    The defect has the same effect when either end is inserted because the

earplugs are symmetrical. In either scenario, the effect is that the earplug may not

maintain a tight seal in some wearers ear canals such that dangerous sounds can

bypass the plug altogether thereby posing serious risk to the wearer’s hearing

unbeknownst to him or her.

         80.    Upon information and belief, Defendant failed to exercise reasonable

and due care under the circumstances and therefore breached this duty in the

following ways:

               a. Defendant failed to design the Dual-ended Combat ArmsTM in a
                  manner which would result in a NRR of “22” when used with the
                  closed, olive end inserted, according to the standard fitting
                  instructions provided by Defendant.

               b. Defendant failed to properly and thoroughly test the Dual-ended
                  Combat ArmsTM earplugs;

               c. Defendant failed to properly and thoroughly analyze the data
                  resulting from testing of the Dual-ended Combat ArmsTM earplugs;

               d. Defendant designed, manufactured, distributed, and sold the Dual-
                  ended Combat ArmsTM earplugs without an adequate warning of the
                  significant and dangerous risks of the earplugs;

               e. Defendant designed, manufactured, distributed, and sold the Dual-
                  ended Combat ArmsTM earplugs without providing proper
                  instructions to avoid the harm which could foreseeably occur
                  because of using the earplugs in the manner the Defendant’s
                  standard fitting instructions directed;

               f. Defendant failed to fulfill the standard of care required of a
                  reasonable and prudent manufacturer of hearing protection products,

                                      Page 15 of 37
       Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 16 of 37



                specifically including products such as the Dual-ended Combat
                ArmsTM earplugs; and

             g. Defendant negligently continued to manufacture and distribute the
                Dual-ended Combat ArmsTM earplugs (Version 2 CAEv.2) to the
                U.S. military after Defendant knew or should have known of its
                adverse effects and/or the availability of safer designs.

     81.     Defendant knew or should have known that the defective condition of

the Dual-ended Combat ArmsTM earplugs made it unreasonably dangerous to the

U.S. military service men and women who used the earplugs.

     82.     The Dual-ended Combat ArmsTM earplugs were dangerous when used

by ordinary U.S. military service men and women who used it with the knowledge

common to the U.S. military as to the product's characteristics and common usage.

     83.     Defendant knew or should have known of the defective design at the

time the Dual-ended Combat ArmsTM earplugs were used by Plaintiff.

     84.     At the time the Dual-ended Combat ArmsTM earplugs were used by

Plaintiff and left the possession of Defendant, the Dual-ended Combat ArmsTM

earplugs were in a condition which made it unreasonably dangerous to the ordinary

U.S. military service member.

     85.     At all relevant times, Plaintiff used the Dual-ended Combat ArmsTM

earplugs in the manner in which they were intended.

     86.     As designers, developers, manufacturers, inspectors, advertisers,

distributors, and suppliers, of the Dual-ended Combat ArmsTM earplugs, Defendant

had superior knowledge of the Dual-ended Combat ArmsTM earplugs and owed a

duty of care to Plaintiff.

                                    Page 16 of 37
         Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 17 of 37



       87.    It   was   foreseeable   that   Defendant’s    actions,   omissions,   and

 misrepresentations would lead to severe, permanent, and debilitating injuries to the

 Plaintiff.

       88.    The Dual-ended Combat ArmsTM earplugs were the proximate cause of

 Plaintiff’s personal injuries – specifically Plaintiff’s sensorineural hearing loss and

 tinnitus. Defendant’s conduct was a substantial factor in bringing about the injuries

 sustained by Plaintiff because 3M designed, manufactured, tested, sold, and

 distributed the Dual-ended Combat ArmsTM earplugs to the U.S. military.

       89.    As a direct and proximate result of Defendant’s negligence in designing

 the defective Dual-ended Combat ArmsTM earplugs, Plaintiff was caused to sufferer

 serious and dangerous side effects, including sensorineural hearing loss and tinnitus,

 and has further suffered the injuries and damages as alleged herein.

       WHEREFORE, Plaintiff demands judgment against Defendant and requests

compensatory damages, punitive damages, together with interest, costs of suit, attorneys’

fees, and such further relief as the Court deems equitable and just.

                               Second Cause of Action
                             Design Defect- Strict Liability

       90.     Plaintiff incorporates by reference all preceding paragraphs as if fully

 set forth herein and further alleges as follows:

       91.     Plaintiff was a foreseeable user of the Dual-ended Combat ArmsTM

 earplugs.

       92.     The Dual-ended Combat ArmsTM earplugs are defective in that the


                                       Page 17 of 37
       Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 18 of 37



design of the earplug causes them to loosen in the wearer’s ear, imperceptibly to the

wearer, thereby permitting damaging sounds to enter the ear canal by traveling

around the outside of the earplug while the user incorrectly believes that the earplug

is working as intended.

     93.     Defendant knew that the defective condition of the Dual-ended

Combat ArmsTM earplugs made it unreasonably dangerous to the U.S. military

service members who used the device.

     94.     The Dual-ended Combat ArmsTM earplugs were dangerous when used

by an ordinary user who used it as it was intended to be used.

     95.     The Dual-ended Combat ArmsTM earplugs were dangerous to an extent

beyond which would be contemplated by the ordinary user who purchased the

device because the design of the Dual-ended Combat ArmsTM earplugs allow for

dangerous sounds to bypass the plug altogether, thereby posing a serious risk to a

U.S military service members’ hearing unbeknownst to him or her.

     96.     Defendant knew of the defective design at the time the Dual-ended

Combat ArmsTM earplugs were provided to Plaintiff.

     97.     At the time the Dual-ended Combat ArmsTM earplugs left Defendant’s

possession, the Dual-ended Combat ArmsTM earplugs were defective and were in a

condition which made them unreasonably dangerous to the ordinary U.S. military

service member who used them.

     98.     At all relevant times, Plaintiff used the Dual-ended Combat ArmsTM

earplugs in the manner in which they were intended.

                                     Page 18 of 37
       Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 19 of 37



     99.     The Dual-ended Combat ArmsTM earplugs were the proximate cause of

Plaintiff’s hearing loss and tinnitus because the short -stem design of the earplugs

allow for dangerous sounds to bypass the plug altogether thereby posing a serious

risk to Plaintiff’s hearing unbeknownst to him.

     100.    Defendant’s conduct was a substantial factor in bringing about

Plaintiff’s personal injuries because Defendant designed, tested, manufactured, sold,

and distributed the Dual-ended Combat ArmsTM earplugs that caused Plaintiff’s

hearing loss and tinnitus.

     101.    As a direct and proximate result of Defendant’s design defect, Plaintiff

was caused to sufferer serious and dangerous side effects, including sensorineural

hearing loss and tinnitus, and has further suffered the injuries and damages as

alleged herein.

      WHEREFORE, Plaintiff demands judgment against Defendant and requests

compensatory damages, punitive damages, together with interest, costs of suit,

attorneys’ fees, and such further relief as the Court deems equitable and just.

                               Third Cause of Action
                             Failure to Warn –Negligence

     102.   Plaintiff incorporates by reference all preceding paragraphs as if fully

set forth herein and further alleges as follows:

     103.     At all times relevant to this action, Defendant had a duty to

manufacture, design, formulate, test, package, label, produce, create, make,

construct, assemble, market, advertise, promote, and distribute, the Dual-ended


                                      Page 19 of 37
        Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 20 of 37



Combat ArmsTM with reasonable and due care for the safety and well-being of U.S.

military service men and women, including Plaintiff, who were subject to and used

the Dual-ended Combat ArmsTM earplugs during their service with the U.S. military.

       104.   Plaintiff was a foreseeable user of the Dual-ended Combat ArmsTM

earplugs.

       105.   The Dual-ended Combat ArmsTM earplugs are defective, in part, in that

the design of the earplug causes them to loosen in the wearer’s ear, imperceptibly to

the wearer, thereby permitting damaging sounds to enter the ear canal by traveling

around the outside of the earplug while the user incorrectly believes that the earplug

is working as intended

       106.   The Dual-ended Combat ArmsTM earplugs contained no warnings, or in

the alternative, inadequate warnings and/or instructions, as to the risk that the Dual-

ended Combat ArmsTM earplugs would allow for dangerous sounds to bypass the

plug altogether thereby posing a serious risk to Plaintiff’s hearing unbeknownst to

him.

       107.   The warnings and instructions that accompanied the Dual-ended

Combat ArmsTM earplugs failed to provide that level of information that an ordinary

consumer would expect when using the Dual-ended Combat ArmsTM earplugs in a

manner reasonably foreseeable to Defendant.

       108.    Had Plaintiff received a proper or adequate warning as to the risks

associated with the Dual-ended Combat ArmsTM earplugs, he would not have used

the Dual-ended Combat ArmsTM earplugs.

                                     Page 20 of 37
         Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 21 of 37



       109.    The Dual-ended Combat ArmsTM earplugs were the proximate cause of

 Plaintiff’s hearing loss and tinnitus because design of the earplugs allows for

 dangerous sounds to bypass the plug altogether thereby posing a serious risk to

 Plaintiff’s hearing unbeknownst to him.

       110.     As a direct and proximate result of Defendant’s failure to warn,

 Plaintiff was caused to sufferer serious and dangerous side effects, including

 sensorineural hearing loss and tinnitus, and has further suffered the injuries and

 damages as alleged herein.

       WHEREFORE, Plaintiff demands judgment against Defendant and requests

compensatory damages, punitive damages, together with interest, costs of suit, attorneys’

fees, and such further relief as the Court deems equitable and just.

                                 Fourth Cause of Action
                               Breach of Express Warranty

       111.    Plaintiff incorporates by reference all preceding paragraphs as if fully set

 forth herein and further alleges as follows:

       112.    Through Defendant’s public statements, descriptions of the Dual-ended

 Combat ArmsTM earplugs, and promises relating to the Dual-ended Combat ArmsTM

 earplugs, Defendant expressly warranted, among other things, that the Dual-ended

 Combat ArmsTM earplugs were safe and effective for their intended use, and were

 designed and constructed to prevent harmful sounds from bypassing the earplugs i to

 protect the user’s hearing.

       113.    These warranties came in one or more of the following forms: (i) publicly


                                       Page 21 of 37
         Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 22 of 37



made written and verbal assurances of safety; (ii) press releases and dissemination via

the media, or uniform promotional information that was intended to create a demand

for the Dual-ended Combat ArmsTM earplugs (but which contained material

misrepresentations and utterly failed to warn of the risks of the Dual-ended Combat

ArmsTM earplugs); (iii) verbal assurances made by Defendant’s consumer relations

personnel about the safety of the Dual-ended Combat ArmsTM earplugs which also

downplayed the risks associated with the Dual-ended Combat ArmsTM earplugs; and,

(iv) false and misleading written information and packaging supplied by Defendant.

     114.      When Defendant made these express warranties, it knew the purpose(s)

for which the Dual-ended Combat ArmsTM earplugs were to be used and warranted it

to be in all respects safe and proper for such purpose(s).

     115.      Defendant drafted the documents and/or made statements upon which

these warranty claims are based and, in doing so, defined the terms of those warranties.

     116.      The Dual-ended Combat ArmsTM earplugs do not conform to Defendant’s

promises, descriptions, or affirmation of fact, and was not adequately packaged,

labeled, promoted, and/or fit for the ordinary purposes for which such earplugs are

used.

     117.      Plaintiff further alleges that all of the aforementioned written materials

are known to Defendant and in its possession, and it is Plaintiff s reasonable belief that

these materials shall be produced by Defendant and be made part of the record once

Plaintiff is afforded the opportunity to conduct discovery.

        118.   As a direct and proximate result of Defendant’s breach of the express

                                      Page 22 of 37
       Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 23 of 37



warranties, Plaintiff was caused to sufferer serious and dangerous side effects,

including sensorineural hearing loss and tinnitus, and has further suffered the injuries

and damages as alleged herein.

      WHEREFORE, Plaintiff demands judgment against Defendant and requests

compensatory damages, punitive damages, together with interest, costs of suit,

attorneys’ fees, and such further relief as the Court deems equitable and just.

                                Fifth Cause of Action
                            Breach of Implied Warranties

     119.    Plaintiff incorporates by reference all preceding paragraphs as if fully set

forth herein and further alleges as follows:

     120.    At the time Defendant marketed, sold, and distributed the Dual-ended

Combat ArmsTM earplugs, Defendant knew of the use for which the Dual-ended Combat

ArmsTM earplugs were intended and impliedly warranted the Dual-ended Combat

ArmsTM earplugs to be fit for a particular purpose and warranted that the Dual-ended

Combat ArmsTM earplugs were of merchantable quality and effective for such use.

     121.    Defendant knew, or had reason to know, that Plaintiff would rely on

Defendant’s judgment and skill in providing the Dual-ended Combat ArmsTM earplugs

for its intended use.

     122.    Plaintiff reasonably relied upon the skill and judgment of Defendant as to

whether the Dual-ended Combat ArmsTM earplugs were of merchantable quality, safe,

and effective for its intended use.

     123.    Contrary to such implied warranties, the Dual-ended Combat ArmsTM


                                      Page 23 of 37
       Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 24 of 37



earplugs were neither of merchantable quality, nor safe or effective for its intended use,

because the Dual-ended Combat ArmsTM earplugs were, and are, unreasonably

dangerous, defective, unfit and ineffective for the ordinary purposes for which the Dual-

ended Combat ArmsTM earplugs were used.

     124.       As a direct and proximate result of Defendant’s breach of implied

warranties, Plaintiff was caused to sufferer serious and dangerous side effects, including

sensorineural hearing loss and tinnitus, and has further suffered the injuries and

damages as alleged herein.

     WHEREFORE, Plaintiff demands judgment against Defendant and requests

compensatory damages, punitive damages, together with interest, costs of suit,

attorneys’ fees, and such further relief as the Court deems equitable and just.

                                  Sixth Cause of Action
                              Fraudulent Misrepresentation

      125.      Plaintiff incorporates by reference all preceding paragraphs as if fully set

forth herein and further alleges as follows:

      126. Defendant falsely and fraudulently represented to Plaintiff, and/or the

public in general, that the Dual-ended Combat ArmsTM earplugs had been properly

tested and were free from all defects.

      127. Defendant intentionally manipulated testing of the Dual-ended Combat

Arms™ earplugs, resulting in false and misleading NRRs and improper fitting

instructions.

      128. The representations made by Defendant were, in fact, false.


                                        Page 24 of 37
       Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 25 of 37



      129. When said representations were made by Defendant, it knew those

representations to be false and it willfully, wantonly and recklessly disregarded whether

the representations were true.

      130. These representations were made by said Defendant with the intent of

defrauding and deceiving Plaintiff and the public in general, and were made with the

intent of inducing Plaintiff and the public in general, to recommend, purchase, and/or

use the Dual-ended Combat ArmsTM earplugs, all of which evinced a callous, reckless,

willful, depraved indifference to the health, safety and welfare of Plaintiff herein.

      131. At the time the aforesaid representations were made by Defendant and, at

the time Plaintiff used the Dual-ended Combat ArmsTM earplugs, Plaintiff was unaware

of the falsity of said representations and reasonably believed them to be true.

      132. In reliance upon said representations, Plaintiff was induced to and did use

Dual-ended Combat ArmsTM earplugs, thereby sustaining severe and permanent

personal injuries.

      133. Said Defendant knew and was aware or should have been aware that the

Dual-ended Combat ArmsTM earplugs had not been sufficiently tested, were defective in

nature, and/or that they lacked adequate and/or sufficient instructions.

      134. Defendant knew or should have known that the Dual-ended Combat

ArmsTM earplugs had a potential to, could, and would cause severe and grievous injury

to the users of said product.

       135. Defendant brought the Dual-ended Combat ArmsTM earplugs to the market,

and acted fraudulently, wantonly and maliciously to the detriment of Plaintiff.

                                      Page 25 of 37
       Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 26 of 37



       136. As a result of the foregoing acts and omissions, Plaintiff was caused to

sufferer serious and dangerous side effects including, sensorineural hearing loss and

tinnitus, and has further suffered the injuries and damages as alleged herein.

        WHEREFORE, Plaintiff demands judgment against Defendant and requests

compensatory damages, punitive damages, together with interest, costs of suit,

attorneys’ fees, and such further relief as the Court deems equitable and just.

                               Seventh Cause of Action
                               Fraudulent Concealment

      137.    Plaintiff incorporates by reference all preceding paragraphs as if fully set

forth herein and further alleges as follows:

     138.     At all times relevant, Defendant misrepresented the safety and efficacy of

the Dual-ended Combat ArmsTM earplugs for their intended use.

     139.     Defendants knew or were reckless in not knowing that their representations

were false.

     140.     In representations to Plaintiff, Defendant fraudulently concealed and

intentionally omitted the following material information:

              (a) that testing of the Dual-ended Combat Arms™ earplug was
                  deliberately flawed;

              (b) the amount of hearing protection provided by the Combat Arms™
                  earplug;

              (c) that Defendant was aware of the defects in the Dual-ended Combat
                  Arms™ earplug;

              (d) that the Dual-ended Combat Arms™ earplug was defective, and
                  would cause dangerous side effects, including but not limited to
                  hearing damage or impairment;

                                      Page 26 of 37
         Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 27 of 37




              (e) that the Dual-ended Combat Arms™ earplug was manufactured
                  negligently;

              (f)   that the Dual-ended Combat Arms™ earplug was manufactured
                    defectively;

              (g) that the Dual-ended Combat Arms™ earplug was designed
                  defectively;

              (h) that the Dual-ended Combat Arms™ earplug was designed
                  negligently; and,

              (i)   that the Dual-ended Combat Arms™ earplug was designed
                    improperly.

       141. Defendant was under a duty to disclose to Plaintiff the defective nature of

the dual-end Combat Arms™ earplug.

       142. Defendant had sole access to material facts concerning the defective nature

of the product and its propensity to cause serious and dangerous side effects, and hence,

cause damage to persons who used the dual-end Combat Arms™ earplug, including

Plaintiff, in particular.

      143.    Defendant’s concealment and omissions of material facts concerning, inter

alia, the safety and efficacy of the Dual-end Combat Arms™ earplug was made

purposefully, willfully, wantonly, and/or recklessly, to mislead Plaintiff into reliance,

continued use of the dual-end Combat Arms™ earplug, and actions thereon, and to

cause him to purchase and/or use the product. Defendant knew that Plaintiff had no way

to determine the truth behind Defendant’s concealment and omissions, and that these

included material omissions of facts surrounding the Dual-end Combat Arms™ earplug,

as set forth herein.

                                     Page 27 of 37
       Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 28 of 37



     144.    Plaintiff reasonably relied on facts revealed which negligently, fraudulently

and/or purposefully did not include facts that were concealed and/or omitted by

Defendant.

     145.    By reason of the foregoing, Plaintiff was caused to sufferer serious and

dangerous side effects including, sensorineural hearing loss and tinnitus, and has further

suffered the injuries and damages as alleged herein.

     WHEREFORE, Plaintiff demands judgment against Defendant and requests

compensatory damages, punitive damages, together with interest, costs of suit,

attorneys’ fees, and such further relief as the Court deems equitable and just.

                               Eighth Cause of Action
                             Negligent Misrepresentation

      146.   Plaintiff incorporates by reference all preceding paragraphs as if fully set

forth herein and further alleges as follows:

      147. Defendant had a duty to represent to Plaintiff and the public in general that

the Dual-ended Combat Arms™ earplug had been properly tested and found to be

effective.

      148. Defendant was aware its testing procedures and fitting instructions were

unlawfully manipulated.

      149. The representations made by Defendant were, in fact, false.

      150. Defendant failed to exercise ordinary care in the representation of the Dual-

ended Combat Arms™ earplug, while involved in its manufacture, sale, testing, quality

assurance, quality control, and/or distribution into interstate commerce, in that


                                      Page 28 of 37
       Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 29 of 37



Defendant negligently misrepresented the Dual-ended Combat Arms™ earplug’s safety

and efficacy.

     151.   Defendant breached its duty in representing the Dual-ended Combat

Arms™ earplug’s serious defects to Plaintiff.

     152.   As a result of the foregoing acts and omissions, Plaintiff was caused to

sufferer serious and dangerous side effects including, sensorineural hearing loss and

tinnitus, and has further suffered the injuries and damages as alleged herein.

      WHEREFORE, Plaintiff demands judgment against Defendant and requests

compensatory damages, punitive damages, together with interest, costs of suit,

attorneys’ fees, and such further relief as the Court deems equitable and just.

                                  Ninth Cause of Action
                                    Fraud and Deceit

     153.       Plaintiff incorporates by reference all preceding paragraphs as if fully set

forth herein and further alleges as follows:

     154.   Defendant conducted unlawful and improper testing on the Dual-ended

Combat Arms™ earplug.

     155.   As a result of Defendant’s unlawful and improper testing, Defendant

blatantly and intentionally distributed false information which overstated the amount of

hearing protection provided by the Dual-ended Combat Arms™ earplug.

     156.   As a result of Defendant’s unlawful and improper testing, Defendant

intentionally omitted and misrepresented certain test results to Plaintiff.




                                        Page 29 of 37
        Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 30 of 37



     157.    Defendant had a duty when disseminating information to the public to

disseminate truthful information and a parallel duty not to deceive the public and

Plaintiff.

     158.    The information distributed to Plaintiff by Defendant contained material

representations of fact and/or omissions concerning the hearing protection provided by

the Dual-ended Combat Arms™ earplug.

      159. These representations were all false and misleading.

     160.    Upon information and belief, Defendant intentionally suppressed and/or

manipulated test results to falsely overstate the amount of hearing protection provided

by the Dual-ended Combat Arms™ earplug.

     161.    That it was the purpose of Defendant in making these representations to

deceive and defraud the public and/or Plaintiff, to gain the confidence of the public,

and/or Plaintiff, to falsely ensure the quality and fitness for use of the Dual-ended

Combat Arms™ earplug and induce the public, and/or Plaintiff to purchase, request,

dispense, recommend, and/or continue to use the Dual-ended Combat Arms™ earplug.

      162. Defendant made the aforementioned false claims and false representations

with the intent of convincing the public and/or Plaintiff that the Dual-ended Combat

Arms™ earplug was fit and safe for use.

      163. That these representations and others made by Defendant were false when

made, and/or were made with a pretense of actual knowledge when knowledge did not

actually exist, and/or were made recklessly and without regard to the actual facts.



                                     Page 30 of 37
       Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 31 of 37



     164.   That these representations and others, made by Defendant, were made with

the intention of deceiving and defrauding Plaintiff, and were made in to induce Plaintiff

to rely upon misrepresentations and caused Plaintiff to purchase, use, rely on, request,

dispense, and/or recommend the Dual-ended Combat Arms™ earplug.

     165.   That Defendant, recklessly and intentionally falsely represented the

dangerous and serious health and/or safety concerns of the Dual-ended Combat Arms™

earplug to the public at large, Plaintiff in particular, for the purpose of influencing the

marketing of a product known to be dangerous and defective and/or not as safe as other

alternatives.

     166.   That Defendant willfully and intentionally failed to disclose the material

facts regarding the dangerous and serious safety concerns of Dual-ended Combat

Arms™ earplug by concealing and suppressing material facts regarding the dangerous

and serious health and/or safety concerns of Dual-ended Combat Arms™ earplug.

     167.   That Defendant willfully and intentionally failed to disclose the truth, failed

to disclose material facts and made false representations with the purpose and design of

deceiving and lulling Plaintiff, into a sense of security so that Plaintiff would rely on

the representations made by Defendant, and purchase, use and rely on the Dual-ended

Combat Arms™ earplug.

     168.   That Plaintiff did in fact rely on and believe the Defendant’s representations

to be true at the time they were made and relied upon the representations and were

thereby induced to use and rely on the Dual-ended Combat Arms™ earplug.



                                      Page 31 of 37
       Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 32 of 37



     169.   That at the time the representations were made, Plaintiff did not know the

truth regarding the dangerous and serious safety concerns of the Dual-ended Combat

Arms™ earplug.

     170.   That Plaintiff did not discover the true facts with respect to the dangerous

and serious health and/or safety concerns, and the false representations of Defendants,

nor could Plaintiff with reasonable diligence have discovered the true facts.

     171.   That had Plaintiff known the true facts with respect to the dangerous and

serious health and/or safety concerns of Dual-ended Combat Arms™ earplug, Plaintiff

would not have used and/or relied on the Dual-ended Combat Arms™ earplug.

     172.   That Defendant’s aforementioned conduct constitutes fraud and deceit, and

was committed and/or perpetrated willfully, wantonly and/or purposefully on Plaintiff.

     173.   As a result of the foregoing acts and omissions, Plaintiff was caused to

sufferer serious and dangerous side effects including, sensorineural hearing loss and

tinnitus, and has further suffered the injuries and damages as alleged herein.

      WHEREFORE, Plaintiff demands judgment against Defendant and requests

compensatory damages, punitive damages, together with interest, costs of suit,

attorneys’ fees, and such further relief as the Court deems equitable and just.

                               Tenth Cause of Action
                                 Punitive Damages

       174. Plaintiff incorporates by reference all preceding paragraphs as if fully set

forth herein and further alleges as follows:

      175. Defendant has acted willfully, wantonly, with an evil motive, and


                                     Page 32 of 37
         Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 33 of 37



recklessly in one or more of the following ways:

             a. By failing to disclose material facts regarding the dangerous and serious
                safety concerns of Dual-ended Combat Arms™ earplug by concealing
                and suppressing material facts regarding the dangerous and serious
                health and/or safety concerns of Dual-ended Combat Arms™ earplug;

             b. By failing to disclose the truth and making false representations with the
                purpose and design of deceiving and lulling Plaintiffs, and others, so
                that they would use and rely upon the Dual-ended Combat Arms™
                earplug;

             c. By falsely representing the dangerous and serious health and/or safety
                concerns of the Dual-ended Combat Arms™ earplug to the public at
                large, and Plaintiff in particular.

      WHEREFORE, Plaintiff demands judgment against Defendant and requests

compensatory damages, punitive damages, together with interest, costs of suit,

attorneys’ fees, and such further relief as the Court deems equitable and just.

    V.     TIMELINESS AND TOLLING OF STATUTES OF LIMITATIONS

      176. Plaintiff filed this lawsuit within the applicable limitations period of first

suspecting that the Dual-ended Combat ArmsTM earplugs caused his injuries. Plaintiff

could not, by the exercise of reasonable diligence, have discovered the wrongful cause

of the Dual-ended Combat ArmsTM earplugs-induced injuries at an earlier time,

because, at the time of these injuries, the cause was unknown to Plaintiff. Plaintiff did

not suspect, nor did Plaintiff have reason to suspect, the cause of these injuries, or the

tortious nature of the conduct causing these injuries, until less than the applicable

limitations period prior to the filing of this action.

      177. Furthermore, the running of any statute of limitations has been tolled by

reason of Defendant’s fraudulent concealment.                Through their affirmative

                                       Page 33 of 37
      Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 34 of 37



misrepresentations and omissions, Defendants actively concealed from Plaintiff the

risks associated with the defects in the Dual-ended Combat ArmsTM earplugs.

     178. As a result of Defendant’s actions, Plaintiff was unaware, and could not

reasonably know or have learned through reasonable diligence that the Plaintiff had

been exposed to the defects and risks alleged herein, and that those defects and risks

were the direct and proximate result of Defendants’ acts and omissions.

     179. Through Defendant’s affirmative misrepresentations and omissions

pertaining to the safety and efficacy of the Dual-ended Combat ArmsTM earplugs,

Plaintiff was prevented from discovering this information sooner because Defendant

herein misrepresented and continued to misrepresent the defective nature of the Dual-

ended Combat ArmsTM earplugs.

     180. Additionally, pursuant to the Servicemembers Civil Relief Act, the period

of Plaintiff’s military service may not be included in computing any statute of

limitations applicable herein. See 50 U.S.C. § 3936.

                            VI.    JURY DEMAND

     Plaintiff hereby demands a trial by jury as to all claims in this action.

                         VII.     PRAYER FOR RELIEF

     WHEREFORE, Plaintiff prays as follows:

       i.   That process issue according to law;

      ii.   That Defendant be duly served and cited to appear and answer herein,

and that after due proceedings are had, that there be judgment in favor of Plaintiff and



                                     Page 34 of 37
       Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 35 of 37



against Defendant for the damages set forth below, along with court costs, pre-

judgment and post-judgment interest at the legal rate;

      iii. Pain and suffering (past and future);

      iv.   Wage loss (past and future);

      v.    Loss of earnings and loss of earning capacity;

      vi.   Medical expenses (past and future);

      vii. Loss of enjoyment of life (past and future);

      viii. Mental anguish and distress (past and future);

      ix.   Disfigurement (past and future);

      x.    Physical impairment (past and future);

      xi.   Attorney’s fees;

      xii. Punitive or exemplary damages in such amounts as may be proven at trial;

and

      xiii. For all such other relief as to which Plaintiff may show himself justly

entitled.

      Dated: January 18, 2019                  Respectfully Submitted,

                                               /s/ Reagan E. Bradford
                                               REAGAN E. BRADFORD
                                               Oklahoma State Bar No. 22072
                                               The Lanier Law Firm
                                               Oklahoma Office:
                                               431 W. Main Street, Suite D
                                               Oklahoma City, OK 73102
                                               Telephone: (405) 698-2770
                                               Reagan.Bradford@LanierLawFirm.com


                                    Page 35 of 37
Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 36 of 37



                                   W. MARK LANIER
                                   (Pro Hac Vice forthcoming)
                                   Texas State Bar No. 11934600
                                   RICHARD MEADOW
                                   (Pro Hac Vice forthcoming)
                                   Texas State Bar No. 24102773
                                   The Lanier Law Firm
                                   Houston Office:
                                   6810 FM 1960 West
                                   Houston, Texas 77069
                                   Telephone: (713) 659-5200
                                   WML@LanierLawFirm.com
                                   Richard.Meadow@LanierLawFirm.com

                                   RACHEL LANIER
                                   (Pro Hac Vice forthcoming)
                                   New York State Bar No. 5438106
                                   The Lanier Law Firm
                                   New York Office:
                                   Tower 56
                                   126 East 56th Street, 6th Floor
                                   New York, New York 10022
                                   Telephone: (212) 421-2800
                                   Rachel.Lanier@LanierLawFirm.com

                                   LEE CIRSCH
                                   (Pro Hac Vice forthcoming)
                                   California State Bar No. 227668
                                   MICHAEL AKSELRUD
                                   (Pro Hac Vice forthcoming)
                                   California State Bar No. 285033
                                   The Lanier Law Firm
                                   California Office:
                                   21550 Oxnard Street, 3rd Floor
                                   Woodland Hills, CA 91367
                                   Telephone: (310) 277-5100

                                   -and-

                                   EVAN D. BUXNER

                         Page 36 of 37
Case 5:19-cv-00059-HE Document 1 Filed 01/18/19 Page 37 of 37



                                   (Pro Hac Vice forthcoming)
                                   D. TODD MATHEWS
                                   (Pro Hac Vice forthcoming)
                                   MEGAN ARVOLA
                                   (Pro Hac Vice forthcoming)
                                   GORI JULIAN & ASSOCIATES, P.C.
                                   156 N. Main St.
                                   Edwardsville, IL, 62025
                                   Telephone: (618) 659-9833
                                   Facsimile: (618) 659-9834
                                   evan@gorijulianlaw.com
                                   todd@gorijulianlaw.com
                                   marvola@gorijulianlaw.com

                                   COUNSEL FOR PLAINTIFF




                         Page 37 of 37
